
	
		I
		112th CONGRESS
		1st Session
		H. R. 2926
		IN THE HOUSE OF REPRESENTATIVES
		
			September 14, 2011
			Mr. Gowdy (for
			 himself and Mr. Mulvaney) introduced
			 the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To abolish the National Labor Relations Board and to
		  transfer its enforcement authority to the Department of Justice and its
		  oversight of elections to the Office of Labor-Management Standards of the
		  Department of Labor.
	
	
		1.Short titleThis Act may be cited as the
			 National Labor Relations
			 Reorganization Act of 2011.
		2.ReferencesWhenever in this Act an amendment is
			 expressed as an amendment to a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the National Labor
			 Relations Act (29 U.S.C. 151 et seq.).
		3.Abolishment of
			 the National Labor Relations Board
			(a)Abolishment of
			 BoardEffective on the date
			 provided in subsection (c), the National Labor Relations Board is
			 abolished.
			(b)Repeal of
			 authoritySections 3, 4, and 5 of the Act are repealed.
			(c)Effective
			 dateThis section shall take
			 effect on the date that is 30 days after the date of enactment of this
			 Act.
			4.Transfer of
			 authority for representative elections to Office of Labor-Management
			 Standards
			(a)Transfer of
			 authorityThe functions and
			 responsibilities of the National Labor Relations Board for overseeing elections
			 under section 9 of the National Labor Relations Act, and any related
			 authorities and functions under that Act, are hereby transferred to the
			 Secretary of Labor, to be carried out through the Office of Labor-Management
			 Standards.
			(b)Amendments to
			 the NLRA
				(1)DefinitionParagraph (10) of section 2 (29 U.S.C. 152)
			 is amended to read as follows:
					
						(10)The term Secretary means the
				Secretary of Labor, acting through the office of Labor-Management Standards of
				the Department of
				Labor.
						.
				(2)Authority for
			 supervising electionsSection 9 (29 U.S.C. 159) is amended by
			 striking Board each place it appears and inserting
			 Secretary.
				(3)Rules and
			 regulations
					(A)AuthoritySection 6 (29 U.S.C. 156) is amended by
			 striking Board and inserting Secretary.
					(B)Preservation of
			 existing regulationsRules
			 and regulations issued under the National Labor Relations Act prior to and in
			 effect on the day before the date of enactment of this Act shall continue in
			 effect and shall be considered to be rules and regulations issued by the
			 Secretary of Labor, acting through the office of Labor-Management Standards of
			 the Department of Labor, under section 6 of such Act, as amended by paragraph
			 (1).
					(4)Conforming
			 amendmentsSection 8 (29
			 U.S.C. 158) is amended by striking Board each place it appears
			 and inserting Secretary.
				5.Transfer of
			 enforcement authority to the Department of Justice
			(a)Transfer of
			 authorityThe functions and
			 responsibilities of the National Labor Relations Board for the prevention of
			 unfair labor practices under section 10 of the National Labor Relations Act,
			 and any related authorities and functions under that Act, are hereby
			 transferred to the Bureau of Labor Relations Enforcement of the Department of
			 Justice, established under subsection (b).
			(b)Establishment of
			 enforcement bureau
				(1)Establishment
			 and purposeThere is established within the Department of
			 Justice, under the general authority of the Attorney General, a Bureau of Labor
			 Relations Enforcement, to carry out the enforcement duties and functions that
			 were, prior to the date of enactment of this Act, carried out by the National
			 Labor Relations Board under section 10 of the National Labor Relations
			 Act.
				(2)DirectorThe
			 Bureau shall be headed by a Director appointed by the Attorney General. The
			 Director shall have had experience in labor-management relations and shall not
			 engage in any other employment than that of serving as Director; nor shall the
			 Director hold any office in, or act in any capacity for, any organization,
			 agency, or institution with which the Bureau makes any contract or other
			 arrangement.
				(c)Amendments to
			 the NLRA
				(1)DefinitionSection 2 (29 U.S.C. 152) is further
			 amended by adding at the end the following:
					
						(15)The term
				Bureau means the Bureau of Labor Management Enforcement of the
				Department of
				Justice.
						.
				(2)Authority for
			 the prevention of unfair labor practicesSection 10 (29 U.S.C.
			 160) is amended—
					(A)in subsections
			 (a), (d), (f), (g), (h), (j), (k) and (l), by striking Board
			 each place it appears and inserting Bureau;
					(B)in subsection
			 (b)—
						(i)in
			 the first sentence—
							(I)by striking
			 Board each place it appears and inserting Bureau;
			 and
							(II)by striking
			 or a member thereof;
							(ii)in
			 the second sentence—
							(I)by striking
			 member, agent, or agency and inserting agent or
			 agency; and
							(II)by striking
			 Board and inserting Bureau;
							(iii)in the fourth
			 sentence—
							(I)by striking
			 member, agent, or agency and inserting agent or
			 agency; and
							(II)by striking
			 Board and inserting Bureau; and
							(iv)in
			 the last sentence, by striking the Act of June 19, 1934 and all
			 that follows and inserting section 2072 of title 29, United States
			 Code.;
						(C)in subsection
			 (c)—
						(i)by
			 striking member, agent, or agency and inserting agent or
			 agency;
						(ii)by
			 striking Board each place it appears and inserting
			 Bureau; and
						(iii)by
			 striking the last sentence; and
						(D)in subsection
			 (e)—
						(i)by
			 striking Board each place it appears and inserting
			 Bureau; and
						(ii)by
			 striking member, agent, or agency each place it appears and
			 inserting agent or agency.
						6.Application of
			 title 5 provision with respect to employeesSection 3503 of title 5, United States Code,
			 shall apply with respect to employees affected by the transfers of functions
			 under sections 4 and 5.
		7.Investigatory
			 powers under the NLRASection
			 11 (29 U.S.C. 161) is amended—
			(1)in the matter
			 preceding paragraph (1)—
				(A)by striking
			 Board and inserting Secretary or the Bureau, as the case
			 may be,; and
				(B)by striking it and inserting
			 the Secretary or the Bureau, respectively,;
				(2)in paragraph
			 (1)—
				(A)in the first
			 sentence, by striking The Board, or its and inserting The
			 Secretary and the Bureau, or their;
				(B)in the second
			 sentence, by striking Board, or any member thereof and inserting
			 Secretary or the Bureau, as the case may be;
				(C)in the third
			 sentence—
					(i)by
			 striking Board the first place it appears and inserting
			 Secretary or the Bureau; and
					(ii)by
			 striking Board the second place it appears and inserting
			 Secretary or the Bureau, as the case may be,; and
					(D)in the fourth
			 sentence—
					(i)by
			 striking Any member of the Board and inserting The
			 Secretary and the Bureau; and
					(ii)by
			 striking Board and inserting Secretary or the
			 Bureau;
					(3)in paragraph
			 (2)—
				(A)by striking
			 Board each place it appears and inserting Secretary or
			 the Bureau; and
				(B)by striking member, agent, or
			 agency both places it appears and inserting agent or
			 agency;
				(4)in paragraph (4),
			 by striking Board, its member, agent, or agency both place it
			 appears and inserting Secretary or the Bureau, its agent or
			 agency; and
			(5)in paragraph
			 (6)—
				(A)by striking
			 Board, upon its both places it appears and inserting
			 Secretary or the Bureau; and
				(B)by striking
			 its.
				8.Additional
			 Conforming amendmentsThe Act
			 is further amended—
			(1)in section 12, by
			 striking Board or any of its and inserting Secretary or
			 the Bureau or any of their;
			(2)in section in
			 section 14(c)—
				(A)by striking
			 Board, in its discretion and inserting Secretary or the
			 Bureau, as the case may be, in their discretion; and
				(B)by striking
			 Board the second, third, and fourth places it appears and
			 inserting Secretary or the Bureau; and
				(3)in section 18, by
			 striking National Labor Relations Board and inserting
			 Secretary.
			
